 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is effective as of July 18, 2017, by
and between Advaxis, Inc., a Delaware corporation (the “Company”), and Anthony
Lombardo (“Executive”).

 

WHEREAS, the Company and Executive desire to enter into this Agreement pursuant
to which the Company will employ Executive in the capacity, for the period, and
on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the parties hereby agree as follows:

 

1. EMPLOYMENT AND DUTIES. The Company hereby employs Executive and Executive
hereby accepts such employment in the capacity of Interim Chief Executive
Officer of the Company, and agrees to act in accordance with the terms and
conditions hereinafter set forth. During the Term (as defined below), Executive
agrees that he will devote time, attention and skills to the operation of the
Business (as defined below) of the Company and that he will perform such duties,
functions, responsibilities and authority in connection with the foregoing as
are customarily assigned to individuals serving in such positions and such other
duties consistent with Executive’s titles and positions as the Board of
Directors of the Company (the “Board”) specifies from time to time. For purposes
of this Agreement, the “Business” of the Company shall be defined as the
development and commercialization of immunotherapy drug candidates and related
technology based products.

 

2. TERM. The term of this Agreement shall commence on the date hereof and shall
continue for a period of one (1) year (the “Initial Term”). Thereafter, this
Agreement shall be automatically renewed for one year periods (“Renewal Terms”),
unless otherwise terminated by the Company or Executive upon written notice to
the other given not less than ninety (90) days prior to the expiration of the
Initial Term or the applicable Renewal Term of the Agreement. The Initial Term
and any Renewal Terms thereof shall be referred to herein as the “Term.”

 

3. COMPENSATION. In consideration of all the services to be rendered by
Executive to the Company hereunder, the Company hereby agrees to pay or
otherwise provide Executive the following compensation and benefits. It is
furthermore understood that the Company shall have the right to make any
applicable deductions or withholdings as agreed to by the parties or required by
applicable law (including but not limited to Social Security payments, income
tax withholding and other required deductions not in effect or which may become
effective by law any time during the Term) from the following compensation.

 

(a) SALARY. Effective July 18, 2017, Executive shall receive an annual salary of
Three Hundred Fifty-Five Thousand Dollars ($355,000) (“Base Salary”), payable in
equal installments not less frequently than bi-monthly in accordance with the
Company’s salary payment practices and employment tax withholding obligations in
effect from time to time for senior executives of the Company.

 

(b) ONE-TIME BONUS. Within thirty (30) days after the effective date of this
Agreement, the Company will pay to Executive a one-time lump-sum bonus equal to
$88,000.

 

(c) ANNUAL BONUS. At the end of each fiscal year of the Company, in addition to
the Base Salary then in effect, Executive shall be eligible to receive a bonus
payment (the “Bonus Payment”) targeted to 50% of the Base Salary then in effect
(the “Bonus Percentage”) if the Executive and Company meet certain mutually
agreed goals established during the first ninety (90) days of each fiscal year.
The Bonus Payment, if any, will be paid in accordance with the Company’s bonus
payment practices in effect from time to time for senior executives of the
Company, and the Compensation Committee will have sole discretion to determine
whether the mutually agreed upon goals were attained during the year. Executive
must be employed by the Company, without the occurrence of any of the Events of
Termination, as that term is defined below, at the time that the Bonus Payment
is paid to Executive.

 

(d) BENEFIT PLANS. As of the date hereof, Executive shall be eligible to
participate in the Company’s group health insurance plan and any other benefit
plan applicable to the Company’s senior executives.

 



 

  



 

(e) EXPENSES. Executive shall be entitled to be reimbursed for all reasonable
expenses incurred by him in connection with the fulfillment of his duties
hereunder, including all necessary continuing education and certification costs
and related expenses; provided, however, that Executive has obtained the
Company’s prior written approval of such expenses and has complied with all
policies and procedures related to the reimbursement of such expenses as shall,
from time to time, be established by the Company.

 

(f) VACATIONS AND SICK LEAVE. Executive shall be entitled to four (4) weeks paid
vacation annually to be taken in accordance with the Company’s vacation policy
in effect from time to time and at such time or times as may be mutually agreed
upon by the Company and Executive. Unused vacation time may not be carried over
from year to year. Executive shall also be entitled to sick leave in accordance
with the Company’s sick leave policies in effect from time-to-time.

 

4. TERMINATION.

 

(a) EVENTS OF TERMINATION. This Agreement and the employment relationship shall
terminate on the earliest to occur of the following events (the “Events of
Termination”):

 

(i) expiration of the Term;

 

(ii) written mutual agreement of the Company and Executive;

 

(iii) the voluntary resignation by Executive with Good Reason. “Good Reason”
shall be defined as: (a) a material reduction in Executive’s Base Salary or
Bonus Percentage; (b) a significant adverse change in the nature or scope of the
authority, powers, functions, responsibilities, or duties attached to the
positions of Executive with the Company as set forth herein; or (c) a material
breach by the Company or its successors of a term or condition of this
Agreement.

 

(iv) the voluntary resignation of Executive without Good Reason;

 

(v) the death of Executive;

 

(vi) the disability of Executive. Executive shall be deemed disabled if, as a
result of Employee’s incapacity due to physical or mental illness, Executive
shall have been absent from his duties hereunder on a full time basis for a
period of one (1) month or longer;

 

(vii) the retirement of Executive;

 

(vii) the termination of Executive’s employment by the Company for “Just Cause,”
as determined by the Company in its sole discretion. “Just Cause” shall include:
(a) the failure by Executive to substantially perform his assigned duties for
the Company, which failure has continued for a period of at least fifteen (15)
days following written notice of demand for substantial performance, signed by
an officer or director of the Company, has been delivered to Executive
specifying the manner in which Executive has failed to substantially perform;
(b) Executive engaging in conduct, which in the Company’s sole discretion, is
demonstrably and materially injurious to the Company, which Executive does not
cease following Executive’s receipt of written notice from the Company
specifying the nature of such conduct; (c) behavior constituting gross
negligence or willful misconduct by the Executive during the course of his
duties and the term of this Agreement; (d) the misappropriation of corporate
assets or corporate opportunities by Executive or any other acts of dishonesty
or breach of Executive’s fiduciary obligation to the Company; or (e) the
involvement of Executive in a felony or a misdemeanor involving moral turpitude
(including the entry of a plea of nolo contendre); or

 

(viii) the termination of Executive’s employment by the Company without Just
Cause.

 

2 

  

 

(b) EVENTS OF TERMINATION TRIGGERING SEVERANCE PAYMENT. If the Company
terminates Executive’s employment without Just Cause, if the Executive’s
employment terminates at the end of the Term as a result of the Company
notifying Executive that the Term shall not be renewed, if Executive voluntarily
resigns with Good Reason, as that term is defined above, then Executive shall be
entitled to receive, in addition to the applicable Base Salary, plus any accrued
but unused vacation time and unpaid expenses (in accordance with Sections 3(d)
and (e) hereof) that have been earned by Executive as of the date of such
termination (“Termination Date”), provided Executive properly executes and does
not revoke a general release in favor of the Company (in the form reasonably
provided by the Company at the time of separation from his employment) within
forty-five (45) days following such Termination Date, the following severance
payments (the “Severance Payments”):

 

(i) a lump sum payment equal to one (1) times the Base Salary rate then in
effect, as determined on the first day of the calendar month immediately
preceding the day of termination, to be paid within sixty (60) days following
the Termination Date;

 

(ii) for twelve (12) months following the Termination Date, health benefits
substantially similar to those which Executive was receiving or entitled to
receive immediately prior to termination;

 

(iii) reimbursement for financial planning services for twelve (12) months
following the Termination Date in an amount not to exceed $15,000;and

 

(iv) all equity awards (including stock options and restricted stock units) held
by Executive will be deemed fully vested as of the Termination Date, and the
period for exercising any outstanding stock rights will be extended until the
second anniversary of the Termination Date (but, to the extent required for
compliance with Section 409A, not beyond the earlier of the latest date upon
which the stock right would have expired by its original terms under any
circumstances or the tenth anniversary of the original grant of the stock
right).

 

Executive shall have no duty to mitigate the payment of the Severance Payments
by seeking other employment or in any other manner, and the Severance Payments
shall not be reduced or otherwise affected by any amounts Executive may receive
from other employment or self- employment.

 

(c) EVENTS OF TERMINATION NOT TRIGGERING SEVERANCE PAYMENT. If Executive’s
employment with the Company is terminated for any reason other those
specifically enumerated in Section 4(b) of this Agreement, including, but not
limited to, the expiration of the Term as a result of Executive notifying the
Company that the Term shall not be renewed, written mutual agreement of the
Company and Executive, the voluntary resignation of Executive without Good
Reason, the death, disability or retirement of Executive, or the termination of
Executive’s employment by the Company with Just Cause, Executive shall not be
entitled to receive any compensation other than his accrued wages through the
effective date of such termination, plus any accrued but unused vacation time
that has been earned by and reimbursement of any expenses incurred (in
accordance with Sections 3(d) and (e) hereof) as of the date of such
termination. Executive shall also be entitled to the continuation of group
health plan benefits to the extent authorized by and consistent with 29 U.S.C. §
1161 et seq. (commonly known as “COBRA”), provided, that, Executive shall be
solely responsible for premiums, costs and expenses associated therewith. In
addition, if Executive dies while in the employment of the Company, (i) all
equity awards (including stock options and restricted stock units) held by
Executive will be deemed fully vested as of the date of death, and the period
for exercising any outstanding stock rights will be extended until the second
anniversary of the Termination Date (but, to the extent required for compliance
with Section 409A, not beyond the earlier of the latest date upon which the
stock right would have expired by its original terms under any circumstances or
the tenth anniversary of the original grant of the stock right), and (ii)
Executive shall be entitled to receive a Bonus Payment for the year, equal to
the target Bonus Percentage for such year, multiplied by the Base Salary in
effect immediately prior death, multiplied by a fraction, the numerator of which
are the number of calendar days Executive was employed during such year and the
denominator is 365, with such bonus payable within thirty (30) days following
Executive’s death. The provisions of this Section 4(c) shall be in addition to,
and not in lieu of, any other rights and remedies the Company may have at law or
in equity under any other provision of this Agreement in respect of such
termination of employment.

 

(d) SECTION 409A.

 

(i) Notwithstanding anything to the contrary in this Agreement, no Severance
Payments or benefits to be paid or provided to Executive, if any, pursuant to
this Agreement that, when considered together with any other Severance Payments
or separation benefits, are considered deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as amended (together, the “Deferred
Payments”) will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A.

 

3 

  

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following Executive’s
“separation from service”, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s “separation from service.” All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s “separation from service”, but prior to the
six (6) month anniversary of the “separation from service”, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment, installment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. For purposes of
this Agreement, “Treasury Regulations” shall mean the treasury regulations
promulgated under the Internal Revenue Code of 1986, as amended.

 

(ii) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations or qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A limits will not constitute
Deferred Payments for purposes of clause (i) above.

 

(iii) The Severance Payments provided under this Section 4 are intended to be
exempt from or comply with the requirements of Section 409A so that none of the
Severance Payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms herein will be interpreted to be exempt or so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

 

5. CONFIDENTIALITY. Executive acknowledges and agrees that all nonpublic
information concerning the business of the Company or any of its affiliates
including without limitation, nonpublic information relating to it or its
affiliates’ products, customer lists, pricing, trade secrets, patents, business
methods and cost data, business plans, strategies, drawings, designs, nonpublic
information regarding product development, marketing plans, sales plans,
manufacturing plans, management organization (including but not limited to
nonpublic data and other information relating to members of the Board, the
Company or any of their affiliates or to management of the Company or any of its
affiliates), operating policies or manuals, financial records, design or other
nonpublic financial, commercial, business or technical information (i) relating
to the Company or any of its affiliates or (ii) that the Company or any of its
affiliates may receive belonging to suppliers, customers or others who do
business with the Company or any of its affiliates (collectively, the
“Confidential Information”) is and shall remain the property of the Company.
Executive recognizes and agrees that all of the Confidential Information,
whether developed by Executive or made available to Executive, other than (i)
information that is generally known to the public, (ii) information already
properly in Executive’s possession on a non-confidential basis from a source
other than the Company or its affiliates, which source to Executive’s knowledge
is not prohibited from disclosing such information by a legal, contractual or
other obligation of confidentiality to the Company or its affiliates, or (iii)
information that can be demonstrated by Executive to have been independently
developed by Executive without the benefit of Confidential Information from the
Company or its affiliates, is a unique asset of the business of the Company, the
disclosure of which would be damaging to the Company. Accordingly, Executive
agrees to use such Confidential Information only for the benefit of the Company.
Executive agrees that during the Employment Period and until the sixth
anniversary of the date of termination or expiration Executive’s employment with
the Company or its affiliates, Executive will not directly or indirectly,
disclose to any person or entity any Confidential Information, other than
information described in clauses (i), (ii) and (iii) above, except as may be
required in the ordinary course of business of the Company or as may be required
by law or government authority. If disclosure of any Confidential Information is
requested or required by legal process, civil investigative demand, formal or
informal governmental investigation or otherwise, Executive agrees (i) to notify
the Company promptly in writing so that the Company may seek a protective order
or other appropriate remedy, and to cooperate fully, as may be reasonably
requested by the Company, in the Company’s efforts to obtain such a protective
order or other appropriate remedy, and (ii) shall comply with any such
protective order or other remedy if obtained. Information concerning the
business of the Company or any of its affiliates that becomes public as a result
of Executive’s breach of this Section 5 shall be treated as Confidential
Information under this Section 5. Notwithstanding any provision herein to the
contrary, Executive may disclose the terms of this Agreement to the extent
necessary to enforce its rights under this Agreement.

 

4 

  

 

6. INDEMNIFICATION. The Company shall indemnify Executive to the fullest extent
permitted by the Delaware General Corporation Law if he is made or threatened to
be made a party to an action or proceeding, whether criminal, civil,
administrative or investigative, including without limitation actions or
proceedings by or in the right of the Company, by reason of the fact that he is
or was a director, officer or employee of the Company or serves or served any
subsidiary or any other enterprise as a director, officer or employee at the
request of the Company (a “Proceeding”), and shall advance Executive funds to
pay for the reasonable defense costs associated with such Proceeding, subject in
each case to the limitations and exceptions in Delaware General Corporation Law.
The Company shall maintain reasonable directors’ and officers’ insurance
coverage for its officers and directors, and the amount and terms of such
coverage shall not be reduced or terminated because the officer or director no
longer serves in such capacity. The rights to indemnification granted hereunder
shall not be deemed exclusive of any other rights to indemnification or the
advancement of expenses which Executive may be entitled under the Company’s
Certification of Incorporation or bylaws, any written agreement, Board of
Directors’ resolution, vote of stockholders or otherwise.

 

7. NOTICES. Any notice or other communication required or permitted to be given
hereunder shall be in writing and deemed to have been given when delivered in
person or when dispatched by telegram, electronic mail, or electronic facsimile
transfer (confirmed in writing by mail, registered or certified, return receipt
requested, postage prepaid, simultaneously dispatched) to the addressees at the
addresses specified below.

 

  If to Executive: Anthony Lombardo         If to the Company: Dr. David
Sidransky     Chairman of the Board     Advaxis, Inc.     305 College Road East
    Princeton, New Jersey 08540

 

or to such other address or fax number as either party may from time to time
designate in writing to the other.

 

8. GOVERNING LAW. This Agreement is made and entered into in the State of New
Jersey, and shall in all respects be interpreted, enforced, and governed by and
continued and enforced in accordance with the internal substantive laws (and not
the laws of choice of laws) of the State of New Jersey applicable to contracts
entered into and to be performed in New Jersey.

 

9. ASSIGNMENT. The rights and obligations of the parties under this Agreement
shall not be assignable without written permission of the other party.

 

10. SEVERABILITY. The invalidity of any provision of this Agreement under the
applicable laws of the State of New Jersey or any other jurisdiction, shall not
affect the other provisions hereby declared to be severable from all other
provisions. The intention of the parties, as expressed in any provision held to
be void or ineffective, shall be given such full force and effect as may be
permitted by law.

 

11. SURVIVAL. The obligations of the Company or its successor to pay any
Severance Payments required hereunder subsequent to the termination of this
Agreement and the obligations of Executive under Section 5 hereof, and all
subparts thereof, shall survive the termination of this Agreement.

 

5 

  

 

12. DISPUTE RESOLUTION. Except for the right of either party to apply to a court
of competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm, any and all claims, disputes or controversies arising under,
out of, or in connection with the Agreement, including any dispute relating to
production, use or commercialization, which the parties shall be unable to
resolve within sixty (60) days, shall be submitted to good faith mediation. The
party raising such dispute shall promptly advise the other party of such claim,
dispute or controversy in a writing, which describes in reasonable detail the
nature of such dispute. By not later than five (5) business days after the
recipient has received such notice of dispute, each party shall have selected
for itself a representative who shall have the authority to bind such party, and
shall additionally have advised the other party in writing of the name and title
of such representative. By not later than ten (10) business days after the date
of such notice of dispute, the party against whom the dispute shall be raised
shall select a mediation firm, company, or agency in New Jersey, or identify an
individual mediator(s), and such representatives shall schedule a date with such
firm or mediator(s) for a mediation hearing. The parties shall enter into good
faith mediation and shall share the costs equally. If the representatives of the
parties have not been able to resolve the dispute within fifteen (15) business
days after such mediation hearing, the parties shall have the right to pursue
any other remedies legally available to resolve such dispute in either the
Courts of the State of New Jersey or in the United States District Court for the
District of New Jersey, to whose jurisdiction for such purposes Company and
Executive each hereby irrevocably consents and submits.

 

6 

  

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Advaxis, Inc.   a Delaware corporation         By: /s/ Dr. David Sidransky     
Dr. David Sidransky     Chairman of the Board         Executive:           /s/
Anthony Lombardo     Anthony Lombardo  

 

7 

  

